 Case 17-08627        Doc 159     Filed 12/10/18 Entered 12/10/18 13:20:44             Desc Main
                                   Document     Page 1 of 4


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re:                                        )
                                              )       Case No. 17-08627
REDBOX WORKSHOP, LTD.,                        )       Chapter 11
                                              )       Judge Carol A. Doyle
                       Debtor.                )

                                     NOTICE OF MOTION

TO: SEE ATTACHED SERVICE LIST

        PLEASE TAKE NOTICE that on the 19th day of December, 2018 at the hour of 10:30
a.m., or as soon thereafter as counsel can be heard, I shall appear before the Honorable Carol A.
Doyle, Bankruptcy Judge, in the room usually occupied by her as courtroom 742 in the United
States Bankruptcy Court in the Everett McKinley Dirksen Federal Building, 219 S. Dearborn
Street, Chicago, Illinois, or before any other Judge who may be sitting in her place and stead and
shall present the Motion For Entry of Final Decree, a copy of which is attached hereto and
herewith served upon you, and shall pray for the entry of an Order in compliance therewith.

         AT WHICH TIME and place you may appear if you so see fit.

                                                              /s/Jeffrey C. Dan
                                                              Crane, Simon, Clar & Dan
                                                              135 S. LaSalle Street., Suite 3705
                                                              Chicago, Illinois 60603
                                                              (312) 641-6777

                                 CERTIFICATE OF SERVICE

        The undersigned, being duly sworn on oath deposes and states that a copy of the foregoing
Notice and Motion was caused to be served via the Court’s Electronic Filing System (ECF) and/or
First Class Mail, as indicated, to all parties listed on the attached Service List on the 10th day of
December, 2018.

                                                              /s/Jeffrey C. Dan




                                                  i
 Case 17-08627    Doc 159   Filed 12/10/18 Entered 12/10/18 13:20:44   Desc Main
                             Document     Page 2 of 4


                                 SERVICE LIST

Served Via ECF:


   •   Abraham Brustein abrustein@dimonteandlizak.com,
       jjarke@dimontelaw.com
   •   Timothy M Hughes thughes@lavellelaw.com, r41234@notify.bestcase.com
   •   Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
   •   Miriam R. Stein mstein@chuhak.com,
       dgeorge@chuhak.com;vjefferson@chuhak.com
   •   Amanda J Wiese bankruptcy@hsbattys.com, bk4hsbm@gmail.com




                                        ii
 Case 17-08627        Doc 159        Filed 12/10/18 Entered 12/10/18 13:20:44       Desc Main
                                      Document     Page 3 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re:                                        )
                                              )       Case No. 17-08627
REDBOX WORKSHOP, LTD.,                        )       Chapter 11
                                              )       Judge Carol A. Doyle
                               Debtor.        )


                        MOTION FOR ENTRY OF FINAL DECREE


         REDBOX WORKSHOP, LTD., Debtor herein, by and through its attorneys, and in support

of its Motion For Entry of Final Decree, hereby states as follows:

         1.    On March 20, 2017, the Debtor filed its voluntary petition for relief under Chapter

11 of the Bankruptcy Code (“Petition Date”).

         2.    No trustee, examiner or committee of unsecured creditors has been appointed to

serve in this reorganization case.

         3.    On April 11, 2018, this Court entered an Order confirming the Debtor’s First

Amended Plan of Reorganization (the “Plan”).

         4.    The Plan has been substantially consummated within the meaning of Section

1101(2) of the Bankruptcy Code. Payments have been made to creditors pursuant to the terms of

the Plan.

         5.    The Debtor respectfully requests this Court enter a Final Decree pursuant to Rule

3022 of the Rules of Federal Bankruptcy Procedure and close this bankruptcy case.




                                                  1
 Case 17-08627       Doc 159     Filed 12/10/18 Entered 12/10/18 13:20:44            Desc Main
                                  Document     Page 4 of 4


       WHEREFORE, REDBOX WORKSHOP, LTD., Debtor, prays for the entry of a Final

Decree closing this Chapter 11 case, and for such other relief as may be just and appropriate.



                                                     Respectfully Submitted,

                                                     REDBOX WORKSHOP, LTD.,
                                                     Debtor/Debtor-in-Possession


                                                     By:/s/Jeffrey C. Dan
                                                         One of their attorneys




DEBTOR’S COUNSEL
Jeffrey C. Dan (Atty. No. 06242750)
Scott R. Clar (Atty. No. 06183741)
Crane, Simon, Clar & Dan
135 S. LaSalle St., Ste. 3705
Chicago, IL 60603
312-641-6777
Fax: 312-641-7114




                                                2
